Exhibit 10.34
Rocky Brands, Inc.
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT originally effective the 1st day of July, 1995,
(the “Agreement”) between Rocky Brands, Inc., an Ohio corporation (“Rocky
Brands”), and Mike Brooks (the “Employee”), is amended and restated effective
December 22, 2008, so as to avoid penalty taxes under Section 409A of the Code.
Recitals
     A. Rocky Brands is the owner, directly or indirectly, of all of the issued
capital stock of Rocky Brands and Boots Co., an Ohio corporation, Lifestyle
Footwear, Inc., a Delaware corporation, and Five Star Enterprises Ltd., a Cayman
Islands corporation, (individually a “Subsidiary” and collectively the
“Subsidiaries”).
     B. Rocky Brands and its Subsidiaries (collectively, the “Company”) design,
manufacturer and market high quality men’s and women’s footwear and related
products.
     C. The Employee has been employed as an executive of Rocky Brands and the
Subsidiaries for a number of years, most recently pursuant to an Employment
Agreement with Rocky Brands dated December 21, 1992, which agreement will be
superseded by this Employment Agreement.
     NOW, THEREFORE, the parties agree as follows:
     1. EMPLOYMENT. Rocky Brands hereby employs Employee and Employee accepts
such employment upon the terms and conditions hereinafter set forth.
     2. DUTIES. Employee shall be employed:
          (a) to serve as Chairman, Chief Executive Officer and President of
Rocky Brands, and to serve in like capacities for each of the Subsidiaries, if
so elected, subject to the authority and direction of the Board of Directors of
Rocky Brands or the Subsidiary, as the case may be; and
          (b) to perform such other duties and responsibilities similar to those
performed by Employee prior hereto and exercise such other authority, perform
such other or additional duties and responsibilities and have such other or
different title (or have no title) as the Board of Directors of Rocky Brands
may, from time to time, prescribe.
          So long as he is employed under this Agreement, Employee agrees to
devote his full time and efforts exclusively on behalf of the Company and to
competently, diligently and effectively discharge his duties hereunder. Employee
shall not be prohibited from engaging in such personal, charitable, or other
nonemployment activities as do not interfere with his full time employment
hereunder and which do not violate the other provisions of this Agreement.

 



--------------------------------------------------------------------------------



 



Employee further agrees to comply fully with all reasonable policies of the
Company as are from time to time in effect.
     3. COMPENSATION. As his entire compensation for all services rendered to
the Company pursuant to this Agreement, in whatever capacity rendered, the
Company shall pay to Employee during the term hereof a minimum base salary at
the rate of $141,000 per year (the “Basic Salary”), payable monthly or in other
more frequent installments, as determined by the Company. The Basic Salary may
be increased, but not decreased, from time to time, by the Board of Directors.
     In addition, Employee will be entitled to receive incentive compensation
pursuant to the terms of plans adopted by the Board of Directors from time to
time.
     4. BUSINESS EXPENSES. The Company shall promptly pay directly, or reimburse
Employee for, all business expenses to the extent such expenses are paid or
incurred by Employee during the term of employment in accordance with Company
policy in effect from time to time and to the extent such expenses are
reasonable and necessary to the conduct by Employee of the Company’s business
and properly substantiated. The amount of expenses eligible for reimbursement in
one taxable year shall not affect the expenses eligible for reimbursement in
another taxable year.
     5. FRINGE BENEFITS. During the term of this Agreement and Employee’s
employment hereunder, the Company shall provide to Employee such insurance,
vacation, sick leave and other like benefits as are provided from time to time
to its other employees holding equivalent executive positions with the Company
in accordance with the policy of the Company as may be established from time to
time; provided, however, that the Company shall maintain at least the level of
benefits presently provided to Employee.
     6. TERM; TERMINATION. Employee is employed by the Company “at will.”
Employee’s employment may be terminated at any time as provided below. For
purposes of this paragraph 6, “Termination Date” shall mean the date on which
any notice period required under this paragraph 6 expires or, if no notice
period is specified in this paragraph 6, the effective date of the termination
referenced in the notice.
          (a) Employee may terminate his employment upon giving at least
30 days’ advance written notice to the Company and the Company will pay Employee
the earned but unpaid portion of Employee’s Basic Salary through the Termination
Date. If Employee gives notice of termination hereunder, the Company shall have
the right to relieve Employee, in whole or in part, of his duties under this
Agreement and to advance the Termination Date from the date set by Employee’s
notice to a date not less than 14 days from the receipt of Employee’s notice of
termination.
          (b) The Company may terminate Employee’s employment without cause upon
giving 30 days’ advance written notice to Employee. If Employee’s employment is
terminated without cause under this paragraph 6(b), the Company will pay
Employee the earned but unpaid portion of Employee’s Basic Salary through the
Termination Date and will continue to pay Employee his Basic Salary for one year
following the Termination Date (the “Severance Period”);

2



--------------------------------------------------------------------------------



 



provided, however, if Employee accepts other employment during the Severance
Period, the Company shall pay Employee’s Basic Salary until the first to occur
of the expiration of the Severance Period or the expiration of the three
calendar months after the date on which Employee accepts other employment.
          (c) The Company may terminate Employee’s employment upon a
determination by the Company that “good cause” exists for Employee’s termination
and the Company serves written notice of such termination upon the Employee. As
used in this Agreement, the term “good cause” shall refer only to any one or
more of the following grounds:
(i) commission of an act of dishonesty, including, but not limited to,
misappropriation of funds or any property of the Company;
(ii) engagement in activities or conduct clearly injurious to the reputation of
the Company;
(iii) refusal to perform his assigned duties and responsibilities;
(iv) gross insubordination by the Employee;
(v) the clear violation of any of the material terms and conditions of this
Agreement or any written agreement or agreements the Employee may from time to
time have with the Company (following 30-days’ written notice from the Company
specifying the violation and Employee’s failure to cure such violation within
such 30-day period); or,
(vi) commission of a misdemeanor involving an act of moral turpitude or a
felony.
In the event of a termination under this paragraph 6(c), the Company will pay
Employee the earned but unpaid portion of Employee’s Basic Salary through the
Termination Date.
          (d) Employee’s employment shall terminate upon the death or permanent
disability of Employee. For purposes hereof, “permanent disability,” shall mean
the inability of the Employee, as determined by the Board of Directors of the
Company, by reason of physical or mental illness to perform the duties required
of him under this Agreement for more than 180 days in any one year period.
Successive periods of disability, illness or incapacity will be considered
separate periods unless the later period of disability, illness or incapacity is
due to the same or related cause and commences less than six months from the
ending of the previous period of disability. Upon a determination by the Board
of Directors of Rocky Brands that the Employee’s employment shall be terminated
under this paragraph 6(d), the Board of Directors shall give the Employee
30 days’ prior written notice of the termination. If a determination of the
Board of Directors under this paragraph 6(d) is disputed by the Employee, the
parties agree to abide by the decision of a panel of three physicians. The
Company will select a physician, the Employee will select a physician and the
physicians selected by the Company and the Employee will select a third
physician. The Employee agrees to make himself available for and submit to
examinations by such

3



--------------------------------------------------------------------------------



 



physicians as may be directed by the Company. Failure to submit to any
examination shall constitute a breach of a material part of this Agreement.
          (e) If a “Change in Control” shall have occurred, Employee shall be
entitled to the benefits described below if his employment is terminated
following a Change in Control for other than good cause as specified in
Section 6(c), or Employee terminates his employment upon making a good faith
determination that, following the Change in Control, the Employee’s employment
status or employment responsibilities have been materially and adversely
diminished thereby. To be entitled to receive the benefits described below, the
Employee must provide notice to the Company of such material and adverse
diminution of employment status or responsibilities within 90 days of such
diminution and give the Company at least 30 days to remedy this condition and
not be required to pay the amounts described below:
(i) Employee shall be entitled to the unpaid portion of his Basic Salary plus
credit for any vacation accrued but not taken and the amount of any unpaid but
earned bonus, incentive compensation or any other benefit to which he is
entitled under this Agreement through the date of the termination as a result of
a Change in Control, plus 2.99 times Employee’s “Average Annual Compensation.”
For this purpose “Average Annual Compensation” shall mean the average annual
compensation includible in Employee’s gross income for the period consisting of
Employee’s most recent five taxable years ending before the date on which the
Change in Control occurs.
(ii) The amount payable under section 6(e)(i) shall be paid to him in one lump
sum within 30 days after termination of employment following a Change in
Control.
(iii) The Company shall maintain for Employee’s benefit until the earlier of
(i) 24 months after termination of employment following a Change in Control, or
(ii) Employee’s commencement of full-time employment with a new employer, all
costs and expenses associated with a corporate automobile, Company sponsored and
paid professional memberships, Company sponsored and paid dues in all
professional organizations and business or social clubs in which Employee
maintains membership, all life insurance, medical, health and accident, and
disability plans or programs in which Employee shall have been entitled to
participate prior to termination of employment following a Change in Control,
provided Employee’s continued participation is permitted under the general terms
of such plans and programs after the Change in Control. In the event Employee’s
participation in any such plan or program is not permitted, the Company will
provide directly the benefits to which Employee would be entitled under such
plans and programs. Notwithstanding the foregoing, if the Company reasonably
determines that any of the benefits described in this subsection 6(e)(iii)
relating to coverage under the Company’s medical, health and accident, and
disability plans or programs may not be exempt from federal income tax,

4



--------------------------------------------------------------------------------



 



then for a period of six (6) months after the date of the Employee’s
termination, the Employee shall pay to the Company an amount equal to the stated
taxable cost of such coverage. After the expiration of the six-month (6-month)
period, the Employee shall receive from the Company a reimbursement of the
amounts paid by the Employee.
          (f) Employee’s benefits under section 6(e) above shall be payable to
him as severance pay in consideration of his past service and of his continued
services from the date hereof. Employee shall have no duty to mitigate his
damages by seeking other employment, and the Company shall not be entitled to
set off against amounts payable hereunder any compensation which Employee may
receive from future employment.
          (g) For purposes of section 6(e), a “Change in Control” shall be
deemed to have occurred if and when, after the date hereof, (i) Rocky Brands, or
in one or more transactions 50% or more of its assets or earning power, is
acquired by or combined with a person, partnership, corporation, trust or other
entity (“Person”) and less than a majority of the outstanding voting shares of
the Person surviving such transaction (or the ultimate parent of the surviving
Person) after such acquisition or combination is owned, immediately after the
acquisition or combination, by the owners of the voting shares of the Company
outstanding immediately prior to such acquisition or combination, unless the
acquisition or combination is approved by the Board of Directors prior to any
change to the Board of Directors that would constitute a “Change of Control”
under section 6(g)(ii); or (ii) during any period of two consecutive years
during the term of this Agreement, individuals who at the beginning of such
period constitute the Board of Directors of Rocky Brands cease for any reason to
constitute at least a majority thereof, unless the election of each director who
was not a director at the beginning of such period has been approved in advance
by directors representing at least two-thirds of the directors then in office
who were directors at the beginning of the period.
          (h) Upon any termination or expiration of this Agreement or any
cessation of Employee’s employment hereunder, the Company shall have no further
obligations under this Agreement and no further payments shall be payable by the
Company to the Employee, except as provided in sections 6(b) and 6(e) above and
except as required under any benefit plans or arrangements maintained by the
Company and applicable to the Employee at the time of such termination,
expiration or cessation of Employee’s employment, including, without limitation
thereto, salary, incentive compensation, sick leave, and vacation pay.

5



--------------------------------------------------------------------------------



 



          (i) If the payments and benefits provided under this Agreement to
Employee, either alone or with other payments and benefits, would constitute
“excess parachute payments” as defined in Section 280G of the Internal Revenue
Code of 1986, as amended (“Code”), then the payments and other benefits under
this Agreement shall be reduced to the extent necessary so that no portion
thereof shall be subject to the excise tax imposed by Section 4999 of the Code.
Either the Company or Employee may request a determination as to whether the
payments or benefits would constitute an excess parachute payment and, if
requested, such determination shall be made by independent tax counsel selected
by the Company and approved by Employee. The items of compensation, if any, to
be reduced so as to meet the requirements of this Section 6(i) shall come from
the cash payable under Section 6(e)(i).
          (j) Notwithstanding any provision of this Section 6 to the contrary,
if the Company determines that the Employee is a “specified employee” as defined
in Section 409A of the Code, the Employee shall not be entitled to any payments
under Section 6 of this Agreement that otherwise would cause the Employee to
incur any additional tax or interest under Section 409A of the Code, until the
earlier of (i) the date which is six months after the date that the Employee’s
separation from service with the Company, or (ii) the date of the Employee’s
death. If any provision of this Agreement would cause the Employee to incur any
additional tax or interest under Section 409A of the Code, the Company shall,
after consulting with the Employee and receiving the Employee’s approval (which
shall not be unreasonably withheld), reform such provision in such a manner as
shall not cause the Employee to incur any such tax or interest.
     7. NON-COMPETITION.
          (a) The Employee agrees that he will not during the term of this
Agreement, any extension hereof, and for a period of one year after termination
of employment with the Company, whether voluntary or involuntary or with or
without cause:
(i) engage or participate, directly or indirectly, either as principal, agent,
employee, employer, consultant, stockholder (except as the holder of not more
than two percent of the stock of any publicly traded corporation), or in any
other individual or representative capacity whatsoever, in the operation,
management or ownership of any business, firm, corporation, association, or
other entity engaged in the design, manufacture or marketing of men’s and
women’s rugged outdoor, duty or handsewn casual footwear or any other business
engaged in by the Company at any time during the term of this Agreement, on the
Termination Date, or during the one-year period prior to the dates thereof; and,
(ii) directly or indirectly, for himself or in conjunction with or on behalf of
any other individual or entity, solicit, divert, take away or endeavor to take
away from the Company any customer, account or employee of the Company at any
time during the term of this Agreement, as of the date of Employee’s termination
of employment

6



--------------------------------------------------------------------------------



 



with the Company, or during the one-year period prior to the dates thereof.
          (b) In the event of a violation of this section 7, the applicable time
period provided in subsection (a) above shall be tolled during the time of such
violation.
     8. CONFIDENTIAL INFORMATION; ASSIGNMENT OF INVENTIONS.
          (a) As used herein, the term “Confidential Information” includes, but
is not limited to, all information and materials belonging to, used by, or in
the possession of the Company (i) which have been disclosed or made known to, or
has come into the possession of the Employee as a consequence of or through
Employee’s relationship with the Company prior to or after the date hereof, (ii)
which are related to the Company’s customers, potential customers, suppliers,
distributors, business strategies or policies, financial or sales results, sales
and management techniques, marketing plans, research or development, reports,
records, software, systems, source or object code, software documentation or
instruction or user manuals, and (iii) which have not generally been made
available to the public (not including customers) by the Company pursuant to a
specific authorization in the ordinary course of business by the Company of the
release of such information to the public or otherwise published and released by
the Company to the general public. Notwithstanding the foregoing, Employee may
release Confidential Information if (1) required by law, (2) necessary to
establish a lawful claim or defense against the Company, (3) necessary to
establish a lawful claim or defense against a person or entity other than the
Company, but only with the permission, which shall not be unreasonably withheld,
of the Company, or (4) necessary to respond to process or appropriate
governmental inquiry, but then in each case only with prior notice to the
Company.
          (b) Employee agrees:
(i) that Employee will promptly disclose and grant and does hereby grant to the
Company his entire right, title and interest in and to all customer lists,
discoveries, developments, designs, improvements, inventions, formulae,
software, documentation, processes, techniques, know-how, patents, trade secrets
and trademarks, copyrights and all other data conceived, developed or acquired
by him during the period of his employment with the Company, both prior to and
after the execution of this Agreement, whether or not patentable or registrable
under copyright or similar statutes, made or conceived or reduced to practice or
learned by Employee, either alone or jointly with others, that result from or
are conceived during the performance of tasks assigned to Employee by the
Company or result from use of property, equipment, or premises owned, leased or
contracted for by the Company (“Inventions”). Employee agrees to execute and
deliver, from time to time, such documents as may be necessary or convenient to
effectuate the transfer of such Confidential Information to the Company and
shall cooperate with and assist the Company in every proper way (at the expense
of the Company) in obtaining and from time to time enforcing patents,

7



--------------------------------------------------------------------------------



 



copyrights, trade secrets, other proprietary rights and protections relating to
Inventions in any and all countries;
(ii) that Employee will during the term of this Agreement and thereafter
safeguard all Confidential Information and, except as specifically permitted
below, Employee will never disclose or use for any purpose or benefit (other
than for the purpose or benefit of the Company) any Confidential Information;
(iii) that, except in connection with the ordinary course of the Company’s
business, Employee will not, either during the term of this Agreement or
thereafter directly or indirectly, disclose, disseminate or otherwise make known
or provide any Confidential Information, whether in original form or in
duplicated or copied form or extracts therefrom, and whether orally or in
writing, to any individual, partnership, company or other entity, unless the
Company has given its prior written consent thereto;
(iv) that, except in connection with the ordinary course of the Company’s
business, Employee will not, either during the term of this Agreement or
thereafter, remove any Confidential Information from the premises of the Company
either in original form or in duplicated or copied form or extracts therefrom;
and that upon any termination of Employee’s employment by the Company, Employee
will immediately surrender to the Company, without request, all Confidential
Information, whether in original or duplicated or copied form or extracts
therefrom.
     9. NO CONFLICTS. Employee represents that the performance by Employee of
all the terms of this Agreement, as a former or continuing employee of the
Company does not and will not breach any agreement as to which Employee or the
Company is or was a party and which requires Employee to keep any information in
confidence or in trust. Employee has not entered into, and will not enter into,
any agreement either written or oral in conflict herewith.
     10. REASONABLENESS OF RESTRICTIONS. Employee acknowledges that the
restrictions contained in this Agreement are reasonable but should any
provisions of this Agreement be determined to be invalid, illegal or otherwise
unenforceable to its full extent, or if any such restriction is found by a court
of competent jurisdiction to be unreasonable under applicable law, then the
restriction shall be enforced to the maximum extent permitted by law, and the
parties hereto hereby consent and agree that such scope of protection, time or
geographic area (or any one of them, as the case may be) shall be modified
accordingly in any proceeding brought to enforce such restriction. Employee
acknowledges that the validity, legality and enforceability of the other
provisions shall not be affected thereby. Employee hereby acknowledges and
confirms that the business of the Company extends at least throughout the United
States, Canada, Puerto Rico and the Dominican Republic and that, without
limitation of any remedies for breach of such covenant, the Company shall be
entitled to temporary and permanent injunctive relief.

8



--------------------------------------------------------------------------------



 



     11. REMEDIES; VENUE; PROCESS.
          (a) The Employee hereby acknowledges and agrees that the Confidential
Information disclosed to the Employee prior to and during the term of this
Agreement is of a special, unique and extraordinary character, and that any
breach of this Agreement will cause the Company irreparable injury and damage,
and consequently the Company shall be entitled, in addition to all other
remedies available to it, to injunctive and equitable relief to prevent or cease
a breach of Sections 8 or 9 of this Agreement without further proof of harm and
entitlement; that the terms of this Agreement, if enforced by the Company, will
not unduly impair Employee’s ability to earn a living or pursue his vocation;
and further, that the Company may withhold compensation and benefits if Employee
fails to comply with this Agreement, without restricting the Company from other
legal and equitable remedies. The parties agree that the prevailing party shall
be entitled to all costs and expenses (including reasonable legal fees and
expenses) which it incurs in successfully enforcing this Agreement and in
prosecuting or defending any litigation (including appellate proceedings)
arising out of this Agreement.
          (b) The parties agree that jurisdiction and venue in any action
brought pursuant to this Agreement to enforce its terms or otherwise with
respect to the relationships between the parties shall properly lie in the Court
of Common Pleas of Athens County, Ohio. Such jurisdiction and venue is
exclusive, except that the Company may bring suit in any jurisdiction and venue
where jurisdiction and venue would otherwise be proper if Employee has breached
sections 7 or 8 of this Agreement. The parties further agree that the mailing by
certified or registered mail, return receipt requested, of any process required
by any such court shall constitute valid and lawful service of process against
them, without the necessity for service by any other means provided by statute
or rule of court.
     12. WITHHOLDING. The Company may withhold from any payments to be made
hereunder such amounts as it may be required to withhold under applicable
federal, state or other law, and transmit such withheld amounts to the
appropriate taxing authority.
     13. ASSIGNMENT. This Agreement is personal to the Employee and Employee may
not assign or delegate any of his rights or obligations hereunder. Subject to
the foregoing, this Agreement shall be binding upon and inure to the benefit of
the respective parties hereto, their heirs, executors, administrators,
successors and assigns.
     14. WAIVER. The waiver by either party hereto of any breach or violation of
any provision of this Agreement by the other party shall not operate as or be
construed to be a waiver of any subsequent breach by such waiving party.
     15. NOTICES. Any and all notices required or permitted to be given under
this Agreement will be sufficient and deemed effective three (3) days following
deposit in the United States mail if furnished in writing and sent by certified
mail to Employee at:
Mike Brooks
200 Pine Grove
Nelsonville, OH 45764

9



--------------------------------------------------------------------------------



 



and to the Company at:
Rocky Brands, Inc.
39 East Canal Street
Nelsonville, OH 45764
Attention: President
with a copy to:
Curtis A. Loveland, Esq.
Porter, Wright, Morris & Arthur
41 South High Street
Columbus, Ohio 43215
     16. GOVERNING LAW. This Agreement shall be interpreted, construed and
governed according to the laws of the State of Ohio applicable to contracts made
and to be wholly performed within such state.
     17. AMENDMENT. This Agreement may be amended in any and every respect by
agreement in writing executed by both parties hereto.
     18. SECTION HEADINGS. Section headings contained in this Agreement are for
convenience only and shall not be considered in construing any provision hereof.

10



--------------------------------------------------------------------------------



 



     19. ENTIRE AGREEMENT. This Agreement terminates, cancels and supersedes all
previous employment agreements (including the December 21, 1992 Employment
Agreement) or other agreements relating to the employment of Employee with the
Company, written or oral, entered into between the parties hereto, and this
Agreement contains the entire understanding of the parties hereto with respect
to the subject matter of this Agreement. This Agreement was fully reviewed and
negotiated on behalf of each party and shall not be construed against the
interest of either party as the drafter of this Agreement. EMPLOYEE ACKNOWLEDGES
THAT, BEFORE PLACING HIS SIGNATURE HEREUNDER, HE HAS READ ALL OF THE PROVISIONS
OF THIS EMPLOYMENT AGREEMENT AND HAS THIS DAY RECEIVED A COPY HEREOF.
     20. SEVERABILITY. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement or parts thereof.
     21. SURVIVAL. Sections 6 through 13 of this Agreement and this Section 21
shall survive any termination or expiration of this Agreement.
[signatures follow on next page]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            Employee:
           /s/ Mike Brooks       Mike Brooks           

            ROCKY BRANDS, INC.
      By:        /s/ James E. McDonald         James E. McDonald       
Executive Vice President and
Chief Financial Officer     

12